internal_revenue_service number release date index number ------------------------------------------ -------------------------- -------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-128488-10 date november legend company ----------------------------------------------------------- ------------------------------------------- subsidiary ----------------------------------------------------------- ------------------------------------------------------- ------------- -------------------- ----------- ----------------------- ------------------- state individual country a b dear ---------- we received a letter dated date and subsequent correspondence submitted on behalf of company by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code this letter responds to that request facts plr-128488-10 company is a state corporation that elected to be an s_corporation effective a company wholly owns subsidiary a state limited_liability_company treated as a disregarded_entity for federal tax purposes company started an equity incentive plan plan under which key employees of company and subsidiary are awarded participation units entitling the holder to a lump sum payment upon the occurrence of certain events under the plan if an employee holds a certain number of participation units the employee is entitled to both cash and company stock on b one of subsidiary’s employees individual a citizen of country became entitled under the plan to receive cash and company stock before any shares of company stock were transferred to individual however company became aware of individual’s ineligibility as a shareholder under a shareholders’ agreement between company and its shareholders company is prohibited from making any transfer of company stock that would terminate its s_corporation_election without certain approval company represents that the circumstances resulting in the possible termination of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance company and its shareholders have agreed to make such adjustments consistent with the treatment of company as an s_corporation as may be required by the service law and analysis sec_1361 provides that for purposes of title_26 the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 was terminated under sec_1362 or the secretary determines that the plr-128488-10 circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions based solely on the facts submitted and the representations made we conclude that company's s_corporation_election may have terminated due to an ineligible shareholder in addition we conclude that the possible termination was inadvertent within the meaning of sec_1362 accordingly company will continue to be treated as an s_corporation from b and thereafter provided company's s_corporation_election is not otherwise terminated under sec_1362 however this ruling is contingent on company and its shareholders treating company as having been an s_corporation from b and thereafter accordingly company's shareholders must include their pro_rata shares of the separately_stated and nonseparately computed items of income or loss of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-128488-10 under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representative sincerely s mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
